PER CURIAM:
The claimant brought this action seeking compensation for damages he alleges as the result of an unjust arrest on a charge of driving on a revoked license.
The incident giving rise to this claim occurred on or about February 27, 1995, in Clarksburg. The claimant was involved in a two-vehicle accident and had parked his vehicle on Washington Avenue in a parking lot. When police investigated, they discovered that the claimant’s driver’s license had been suspended as a result of a speeding charge in Ritchie County. The claimant was arrested, released on bond, and subsequently paid a fine to get his license reinstated. It was the claimant’s position that he never received notice that his license had been suspended and that therefore, the respondent should be held liable for his arrest, humiliation, and other unspecified damages.
The respondent’s evidence established that the routine method for notifying residents of license suspension was through certified mail. The respondent introduced a certified letter dated January 23, 1997, addressed to the claimant informing him of his license suspension. The letter was returned unclaimed. The Court, after review of the record, is of the opinion that the respondent acted reasonably and in accordance with its normal procedure and that there is insufficient evidence of negligence upon which to base an award of damages. Therefore, the Court does hereby deny the claim.
Claim disallowed.